Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This Office Action is in response to Applicant’s Arguments and Amendment filed, 09/26/2022, wherein 4 was amended.
	Claims 1-24 are pending.
REJECTIONS WITHDRAWN
The status for each rejection and/or objection in the previous Office Action is set out below.
Claim Objections
	-Applicant’s amendment to the claims that adds the chemical names of VE-821 and AZ20 in claim 4, is sufficient to overcome this objection.
REJECTIONS MAINTAINED
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating a subject suffering from ischemic stroke by administering an effective amount of an inhibitor of ataxia telangiectasias and Rad3-related (ATR) kinase, does not reasonably provide enablement for a method of treating a subject suffering from any ischemic disease associated with Ca2+ overload by administering an effective amount of any inhibitor of ataxia telangiectasia and Rad3-related (ATR) kinase.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The criteria for enablement set out in In re Wands, MPEP 2164.01(a), considers the following factors:
Breadth of the claims—The instant claims cover any ischemic disease associated with a Ca2+ overload and any inhibitor of ataxia telangiectasia and Rad3-related (ATR) kinase.
Level of skill in the art—The level of skill in the art is a clinician or someone with a PhD.  
State of the prior art—While the prior art teaches methods of treating ischemia, the prior art does not teach treating myocardial ischemia, ischemic stroke, peripheral vascular disease, retinal ischemia, renal ischemia and spinal cord injury, let alone any ischemic disease associated with Ca2+ overload, with the same treatment since different types of ischemia have distinct etiologies, distinct symptoms and distinct effects on the body.  As taught by Wikipedia, different types of ischemia such as cardiac, bowel, brain, limb and cutaneous ischemia are known (pg. 2).  Ischemia can be caused by occlusion, trauma, atherosclerosis, hypoglycemia, tachycardia, radiotherapy and more, that results from vasoconstriction, thrombosis or embolism (pgs. 2-3).  Ischemia comprises not only insufficiency of oxygen, but also reduced availability of nutrients and inadequate removal of metabolic wastes (pg. 1).   Treatment options include anticoagulant, thrombolysis, embolectomy, surgical revascularization, or partial amputation.  Anticoagulant therapy is initiated for ischemia caused by thrombus (pgs. 3-4).  Emboli is treated with catheter directed thrombolysis or arteriotomy (pgs. 3-4).  Regarding pharmacological intervention, baclofen is taught for the treatment of spinal cord injury (Teasell, PTO-892), but baclofen administration is taught against for use in stroke patients (Hulme, PTO-892).  Atrial natriuretic peptide is taught for the treatment of renal ischemia (Chujo, PTO-892), but the prior art is silent regarding this treatment for stroke, peripheral vascular disease, or ischemia in general.  Nitroindazole is taught for the treatment of retinal ischemia (Cristobal, PTO-892), but the prior art is silent regarding this treatment for stroke, spinal cord injury, renal ischemia, or ischemia in general. In summary, the prior art does not teach one treatment for different types of ischemia or different types of ischemia being treated in the same way
Working Examples—The instant specification provides only working examples wherein the ischemia is stroke affecting neurons, pericytes, microglia and macrophages in the brain, and wherein the ataxia telangiectasia and Rad3-related (ATR) kinase inhibitor is berzosertib (VE-822),
    PNG
    media_image1.png
    258
    178
    media_image1.png
    Greyscale
.  The instant specification provides no teachings or examples of how to treat any other types of ischemia, such as myocardial ischemia, peripheral vascular disease, retinal ischemia, renal ischemia, or spinal cord injury, which may affect cells other than neurons, pericytes, microglia and macrophages.  In the absence of any working examples of how to treat different types of ischemia with different types of ataxia telangiectasia and Rad3-related (ATR) kinase inhibitors, there is not sufficient evidence to support a method of treating a subject suffering from any ischemic disease associated with CA2+ overload by administering an effective amount of an ataxia telangiectasia and Rad3-related (ATR) kinase inhibitor.
Direction and Guidance—The instant specification does not provide direction or examples of how different types of ischemia can be treated with ataxia telangiectasia and Rad3-related (ATR) kinase inhibitors, 
Quantity of Experimentation—The amount of experimentation required to identify which ischemic diseases associated with Ca2+ overload can be treated with ataxia telangiectasia and Rad3-related (ATR) kinase inhibitors would be astronomical.  And as taught by Wikipedia, ischemic diseases in different parts of the body are distinct with distinct etiologies, distinct physiological effects and distinct methods of treatment. And as taught by Hulme, Teasell, Cristobal, and Chujo, the pharmacological treatment of one type of ischemia does not necessarily treat other types of ischemia.
Thus, while the instant specification has enabled a method of treating a subject suffering from ischemic stroke by administering ataxia telangiectasia and Rad3-related (ATR) kinase inhibitors, the specification has not enabled the full scope of claims 1-14. 
RESPONSE TO ARGUMENTS
	Applicant argues that undue experimentation is not necessary to practice the claimed invention.
	This argument is not persuasive since rationale to support this argument is not provided.
	Applicant argues that as set forth in the Declaration filed 09/26/2022, excessive Ca entry into cells which initiates a process that causes cell death, is a hallmark of all ischemic disease and that the Ca overload is not impacted by the cause of the ischemia, nor the type of tissue affected.  Therefore, preventing Ca overload, preventing Ca entry into the cells, or preventing intracellular signaling in response to the excessive Ca would be successful strategies for treating any ischemic disease.  
This argument is not persuasive.  While Applicant asserts that excessive calcium entry into cells is a hallmark of all ischemic disease and that the calcium overload is not impacted by the cause of the ischemia, nor the type of tissue affected, Application has not provided evidence to support these statements.  And as stated in the above 35 USC 112(a) enablement rejection, while excessive calcium entry into cells may be a hallmark of ischemic disease, no one agent has been shown to treat every type of ischemic event.  As such, it would be unreasonable to assume that the mere inhibition of ATR would be effective for treating any and all ischemic conditions.
Applicant argues, the presently claimed methods do not attempt to reduce Ca overload diseases.  
This argument is not persuasive.  It is pointed out that the instant claims are directed toward a method of treating a subject suffering from an ischemic disease associated with Ca overload, and that in the paragraph prior to this argument, Applicant states “excessive Ca entry into cells. . .a process that causes cell death, is a hallmark of all ischemic disease, including but not limited to ischemic stroke.”  Thus, the instant methods do attempt to reduce Ca overload diseases.  
Applicant argues that examples 1-3 provide evidence that Ca overload induced cell death is regulated by ATR kinase activity in various types of cells including neural, cardiac, colon, epithelial and fibroblast, and that the use of these various cell types and the consistent results between them is evidence of a generalized mechanism.
This argument is not persuasive  The Examiner agrees that Applicant has shown that ATR kinase activity is involved in various cell types.  However, as stated by Applicant, while the typical way of treating ischemia may be to block calcium overload, as noted in the above enablement rejection, no one agent appears to be effective for treating any and all ischemic conditions.  As such, it would be unreasonable to assume that the mere inhibition of ATR would be effective for treating any and all ischemic conditions.
Furthermore, the only example directed toward a method of treating an ischemic disease with an ATR kinase inhibitor is Example 4, which is directed toward treating stroke with the ATR kinase inhibitor, VE-822.  It is additionally noted that Example 1 is directed to ATR regulating cell death induced by Ca overload by administering ATR kinase inhibitor VE-822, that Example 2 is directed to decreasing apoptosis induced by Ca overload in non-diving cells by administering the ATR kinase inhibitor VE-822, and that Example 3 is directed toward inducing necrosis in Ca overloaded cells by administering the ATR kinase inhibitor VE-822.
Response to Declaration under 37 C.F.R. 1.132, filed 09/26/2022
The declaration filed 09/26/2022, states that it is well-established that ischemia causes an ischemic cascade in which the central component is excessive Ca entry into any normal cell (paragraph 4).  The declaration further states that a person having ordinary skill in the art would have reasonably expected that preventing Ca overload, preventing excessive Ca entry into cells, or preventing intracellular signaling in response to the excessive Ca would be successful strategies for treating ischemic disease (paragraph 5).  The declaration also states that treatments for ischemic disease were focused on reducing calcium overload during an ischemic event and that these treatments have proven ineffective at rescuing affected cells and that these treatments have proven ineffective (paragraph 6).
This is not found persuasive in regard to the instant claims.  The information asserted in paragraphs 4 through 6 of the instant declaration is not supported by evidence.  Without evidence, these assertions are merely opinions and/or assumptions.  When any claim of an application or a patent under reexamination is rejected or objected to, any evidence submitted to traverse the rejection or objection on a basis not otherwise provided for must be by way of an oath or declaration under this section. [48 FR 2696, Jan. 20, 1983, effective Feb. 27, 1983; revised, 61 FR 42790, Aug. 19, 1996, effective Sept. 23, 1996; revised, 65 FR 54604, Sept. 8, 2000, effective Sept. 8, 2000; revised 65 FR 57024, Sept. 20, 2000, effective Nov. 29, 2000], see MPEP 716.  Applicant’s statements are not evidence. 
The declaration states that treatments for ischemic disease were focused on reducing Ca overload during an ischemic event to prevent or treat ischemic diseases, but that the instant invention, as shown in example 4 is directed to treatments that begin two hours after stroke, which more closely mimic the clinic setting where patients are treated after the ischemia has already started.
This is not found persuasive.  The instant claims are not directed to a method of treating a patient following an ischemic event or “x” amount of time following an initial ischemic event.  Thus, this argument is not commensurate in scope with the instant independent claims.    
The declaration states examples 1-3 provide evidence that Ca overload induced cell death is regulated by ATR kinase activity in various types of cells including neural, cardiac, colon, epithelial and fibroblast, and that the use of these various cell types and the consistent results between them is evidence of a generalized mechanism.  
This is not persuasive  The Examiner agrees that Applicant has shown that ATR kinase activity is involved in various cell types.  However, as stated by Applicant, while the typical way of treating ischemia is to block calcium overload, as noted in the above enablement rejection, no one agent appears to be effective for treating any and all ischemic conditions.  Furthermore, As such, it would be unreasonable to assume tat the mere inhibition of ATR would be effective for treating any and all ischemic conditions.  the only example directed toward a method of treating an ischemic disease with an ATR inhibitor is Example 4, which is directed toward treating stroke with the ATR kinase inhibitor, VE-822.  It is additionally noted that Example 1 is directed to ATR regulating cell death induced by Ca overload by administering ATR kinase inhibitor VE-822, that Example 2 is directed to decreasing apoptosis induced by Ca overload in non-diving cells by administering the ATR kinase inhibitor VE-822, and that Example 3 is directed toward inducing necrosis in Ca overloaded cells by administering the ATR kinase inhibitor VE-822.  As such, only one example, Example 4, is directed to the treatment of an ischemic disease with an ATR kinase inhibitor, and that example is only directed to one ischemic disease and one ATR kinase inhibitor. 
The instant declaration states that opposite effects of ATR kinase activity or inhibition of ATR kinase on cell death were observed between calcium overloaded cycling and non-cycling cells, and that these observed opposite effects support the rationale that Ca overload-associated ischemic diseases can be treated with ATR kinase inhibitors to prevent terminally differentiated cells, a type of non-cycling cell, from death, which at the same time, promoting death to harmful inflammatory immune cells.  The declaration then states that the in vivo mouse model studies disclosed in the present patent application support this conclusion (paragraph 9).  
This is not found persuasive.  The information asserted in paragraphs 9 of the instant declaration is not supported by evidence.  Without evidence, these assertions are merely opinions and/or assumptions.  
While Applicant states that the mouse models in the instant application provide support for this conclusion, the mouse models do not provide support for the assertions in paragraph 9.  The mouse model is directed toward a method of treating stroke, one ischemic disease, with VE-822, a single ATR kinase inhibitor.  
As stated numerous times above, the state of the prior art clearly teaches that no one agent is effective for treating any and all ischemic conditions. 
For these reasons, neither the instant arguments, nor the instant declaration are found persuasive.  

Allowable Subject Matter
Claims 15-24 are allowable over the prior art. The examiner has conducted a search and has not found relevant prior art that would meet the claims limitations.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The instantly claimed method of treating a subject suffering from acute ischemic stroke, the method comprising administering to the subject an effective amount of berzosertib, is novel and non-obvious over the prior art.
The closest prior art is US 2019/0008856 to Lord, of record, which teaches inhibitors of ataxia-telangiectasia mutated and ATR kinase (title). 
 VE-822 is taught as an inhibitor of ataxia-telangiectasia mutated and ATR kinase (pg. 32, claim 42).  However, Lord ‘856 is directed toward methods of treating cancer and not toward a method of treating a subject suffering from acute ischemic stroke, which is a distinct feature of the instantly claimed method (title, abstract, pg. 32, claim 24).
Therefore, the prior art neither anticipates nor reasonably makes obvious the claimed
invention and therefore, the claimed invention is deemed novel and unobvious over the
prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.Q.W./Examiner, Art Unit 1622                                                                                                                                                                                                        

/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622